LACOMBE, Circuit Judge.
So far as the tracks of the Metropolitan Crosstown Railroad are concerned, this application should be reserved for 20 days, to give the trustee under its mortgage opportunity to initiate the proceeding which was suggested, on the argument, to take possession of the property.
As to the suggestion of the corporation counsel that the terms of the order be made broad enough to authorize the receivers to give up franchises and remove tracks not enumerated in the pending petition, it is thought nothing of this sort should be done until all persons interested in such nonenumerated franchises and tracks shall have had an opportunity to be heard as to their disposition.
Nor is it thought that there should be further delay in removal of these enumerated items as to which all are agreed, until at some future time the local authorities may decide that they wish other franchises and tracks disposed of. The present petition (except as to the Metropolitan Crosstown) is therefore granted, in the hope that *289thereby some progress may he made. If the representative of the city will call receiver’s attention to other tracks and franchises which it wishes disposed of, a supplementary petition can then be prepared, enumerating them, and notice of its presentation given to all persons interested.